Citation Nr: 1736981	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression, as secondary to service-connected disabilities.

2.  Entitlement to service connection for a mitral valve insufficiency, claimed as congenital heart disease and heart murmur.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disorder.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating higher than 30 percent for sinusitis.

6.  Entitlement to a rating higher than 10 percent for peptic ulcer.

7.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left upper extremity.

8.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.

9.  Entitlement to a rating higher than 20 percent for degenerative arthritis of the cervical spine with right upper extremity radiculopathy.

10.  Entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine.

11.  Entitlement to a rating higher than 10 percent for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & D.W.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2010, October 2011, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2016, the Board referred this case for an independent medical opinion, which was provided in August 2016.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2014); 38 C.F.R. § 20.901 (2016).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran has not indicated that he is unemployable due to his service-connected disabilities.  Recently, in the September 2015 hearing, the Veteran testified that he was still employed.  See September 2015 BVA Hearing Transcript, page 13.  Accordingly, the Board finds that Rice is not applicable.

The issues of entitlement to service connection for a mitral valve insufficiency, claimed as congenital heart disease and heart murmur, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disorder, and entitlement to increased ratings for the cervical spine, lumbar spine and right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no post-service diagnosis of an acquired psychiatric disorder, to include anxiety and/or depression.

2.  The Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I" hearing on the right and level "II" hearing on the left.

3.  The Veteran did not have radical surgery with chronic osteomyelitis, and his sinusitis is not manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.

4.  The Veteran's peptic ulcer is not moderate with by recurring episodes of severe symptoms two or three times a year, averaging 10 days in duration; nor does he have continuous moderate manifestations.

5.  The Veteran's radiculopathy of the left upper extremity is not manifested by moderate incomplete paralysis.

6.  The Veteran's radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression, as due to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2016).

3.  The criteria for a rating higher than 30 percent for sinusitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6512 (2016).
4.  The criteria for a rating higher than 10 percent for a peptic ulcer are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7304 (2016).

5.  The criteria for an initial rating higher than 20 percent for radiculopathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8710 (2016).

6.  The criteria for an initial rating of 20 percent, but no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include Anxiety and/or Depression, as Due to Service-Connected Disabilities

The Veteran asserts he has an acquired psychiatric disorder, as due to his service-connected disabilities.  See July 2014 statement.

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Unfortunately, there is no competent evidence of a post-service diagnosis of an acquired psychiatric disorder.

The Veteran was afforded a VA examination in September 2014, at which time it was noted that the Veteran had never been diagnosed with a mental disorder.  A thorough psychiatric examination was conducted with testing.  The examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for a psychiatric diagnosis at the time.

Treatment records were also reviewed, but contain no diagnosis of a psychiatric disorder.  The Board notes that the Veteran asserts he suffers from a psychiatric disorder as a result of his service-connected disabilities.  Complaints, however, are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 
The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of an acquired psychiatric disorder.

The Board finds that the most probative evidence consists of the medical records.  "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, unfortunately, there is no persuasive evidence of a post-service diagnosis of an acquired psychiatric disorder. 

The Board finds that the claim must be denied.  In sum, because post-service records do not indicate that the Veteran has a current diagnosis of an acquired psychiatric disorder, the Board finds that the evidence is against a grant of service connection for this disorder.

III.  Increased Rating Claims

The Veteran seeks entitlement to increased ratings for his bilateral hearing loss, sinusitis, peptic ulcer, radiculopathy of the left upper extremity, and radiculopathy of the left lower extremity.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A.  Entitlement to a Compensable Rating for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing loss.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2016).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Service connection for bilateral hearing loss was established by a September 1993 rating decision, at which time a noncompensable rating was assigned, effective from February 1993.  The Veteran requested an increased rating for his service-connected bilateral hearing loss in July 2014. 

The Veteran was afforded a VA examination in October 2014.  On the authorized audiological evaluation in October 2014, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
15
10
15
30
LEFT
25
15
85
90

The Veteran's October 2014 VA audiology examination shows a right ear pure tone threshold average of 18 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 54 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of "II."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  The medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

Private and VA medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.

During the October 2014 VA examination, when asked about the impact of his hearing loss on ordinary conditions of his life, the Veteran stated that he sometimes has to ask people to repeat themselves. 
As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.  The Board, however, has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities.  Unfortunately, the Board finds that the more probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  Therefore, a compensable rating is not warranted.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hearing loss.

B.  Entitlement to a Rating Higher than 30 Percent for Sinusitis

The Veteran seeks entitlement to a rating higher than 30 percent for his sinusitis.

Service connection for sinusitis was established by a September 1993 rating decision, at which time a noncompensable rating was assigned, effective from February 1993.  The Veteran requested an increase in July 2014.  In a November 2014 rating decision, a rating of 30 percent was assigned, effective July 2014.  

The Veteran is currently rated as 30 percent disabled under 38 C.F.R. § 4.97, Diagnostic Code 6512.  A rating of 30 percent is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

The maximum rating of 50 percent is warranted when there is radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran was afforded a VA examination in October 2014.  The Veteran reported that he had a septoplasty in 1994 that was supposed to fix his sinus problems but he still has a deviated septum.  He reported chronic, constant sinus pressure in the frontal and maxillary areas, as well as post-nasal drip and nasal congestion if he does not take his Zyrtec, along with watery eyes.  The examiner stated the Veteran had headaches, pain of affected sinuses, tenderness of affected sinuses, and purulent discharge.  It was noted that the Veteran had 7 or more non-incapacitating episodes of sinusitis, characterized by headaches, pain, and purulent discharge or crusting in the prior 12 months, but no incapacitating episodes.  The Veteran has not had any sinus surgery performed.  The examiner indicated that the Veteran had a deviated nasal septum with almost complete closure of the right nare.  

Here, the Board finds a rating higher than 30 percent is not warranted.  As noted, to warrant a rating of 50 percent, the Veteran must have had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Veteran has not had any sinus surgery.  Of note, the October 2014 VA examiner indicated that while the Veteran has not had any sinus surgery, he has had repeated sinus-related surgical procedures performed.  However, even considering these repeated sinus-related surgical procedures, there is no evidence that the Veteran experiences near-constant sinusitis, as required for a 50 percent rating.  For example, the October 2014 VA examiner noted that while the Veteran has more than 7 episodes of sinusitis in the prior year, it was specifically noted that the Veteran did not have near-constant sinusitis.  

The Board has considered the Veteran's statement regarding the severity of his sinusitis.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.  While it is true the Veteran has numerous bouts of sinusitis during a given year, it cannot be said that his sinusitis is tantamount to continuous.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.

Consequently, the evidence does not support a finding of near constant sinusitis or radical surgery with chronic osteomyelitis.  Thus, a higher 50 percent rating is not warranted.  Therefore, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Entitlement to a Rating Higher than 10 Percent for a Peptic Ulcer

The Veteran seeks entitlement to a rating higher than 10 percent for his peptic ulcer.

Service connection for a peptic ulcer was established by a September 1993 rating decision, at which time a noncompensable rating was assigned, effective from February 1993.  The Veteran requested an increase in July 2014.  In a November 2014 rating decision, a rating of 10 percent was assigned, effective July 2014.  The Veteran seeks a higher rating.

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.114, Diagnostic Code 7304.  A 20 percent rating is assigned for moderate ulcer, recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for severe ulcer, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The Veteran was afforded a VA examination in October 2014.  The Veteran stated that he took continuous medication for his symptom of heartburn.  The examiner stated that the Veteran had recurring episodes of symptoms that were not severe, with episodes of 4 or more per year, lasting less than one day.  The examiner reported that the Veteran did not have any incapacitating episodes, and there were no other physical findings, complications, or symptoms related to his ulcer.  
The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected peptic ulcer under Diagnostic Code 7304.  Here, the evidence does not show moderate peptic ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, so as to merit the assignment of the next highest (20 percent) rating.  The Board acknowledges the symptoms as described by the Veteran, but concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected ulcer condition.  Moreover, during the October 2014 VA examination, regarding his ulcer, the Veteran stated, "I had one, I haven't taken anything for that in a long time."  The Veteran reported he took medication for his ulcer until approximately 1996 and at that time, he had an upper GI that did not show anything so the treatment was stopped.  

The Board has also considered additional Diagnostic Codes, to determine whether any would result in the assignment of a rating in excess of 10 percent for the Veteran's disability. 

Diagnostic Code 7306 provides a higher rating of 20 percent for moderate marginal ulcer, with episodes of recurring symptoms several times a year.  However, the medical evidence does not indicate that the Veteran's ulcer produces moderate symptoms.  As noted in the October 2014 VA examination, the Veteran's symptoms last less than a day and do not result in any other physical symptoms, other than heartburn.  The Veteran himself indicated that he no longer takes medication for his ulcer, other than medicine for heartburn.  As such, a higher rating is not warranted under Diagnostic Code 7306 as his symptoms are not moderate in severity.

Diagnostic Code 7346 provides the rating criteria for hiatal hernia.  Ratings in excess of 10 percent are provided for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent).  The Board acknowledges that the Veteran's complaints include pyrosis (heartburn).  There is no evidence in the treatment records or VA examination, however, that this is accompanied by dysphagia, regurgitation, or substernal, arm, or shoulder pain.  Moreover, it does not appear that the Veteran's gastrointestinal complaints have produced considerable impairment of health.  In fact, the October 2014 VA examiner reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his ulcer, and he has not had any incapacitating episodes.  As such, the assignment of the next highest (30 percent) rating available under this criteria is not warranted. 

In sum, the preponderance of the evidence supports the currently assigned 10 percent rating for peptic ulcer.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for peptic ulcer.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

D.  Entitlement to an Initial Rating Higher than 20 Percent for Radiculopathy of the Left Upper Extremity

The Veteran seeks entitlement to a rating higher than 10 percent for his radiculopathy of the left upper extremity.

Service connection for radiculopathy of the left upper extremity was established by a November 2014 rating decision, at which time a 20 percent rating was assigned, effective from July 2014.  

The Veteran is currently rated as 20 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8710.  Evaluations of 20, 30, and 40 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the minor (non-dominant) extremity.  Evaluations of 20, 40, and 50 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the major (dominant) extremity.  A 60 percent rating is warranted for complete paralysis affecting the minor extremity, with all shoulder and elbow movements lost or severely affected, with hand and wrist movements not affected, and a 70 percent rating is warranted for the same manifestations in the major extremity.

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating, which may be assigned for neuritis not characterized by the aforementioned organic changes, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate, degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in October 2014, at which time he reported intermittent pain in the left arm, associated with a tingling sensation and numbness that extends to the fourth and fifth fingers.  He also reported that he drops things occasionally.  The Veteran indicated that he was right hand dominant.  Examination revealed reflexes were normal, there was no muscle atrophy, and strength testing was normal.  Sensory examination was normal.  The Veteran had mild, intermittent pain, mild paresthesias/dysesthesias, and mild numbness of the left upper extremity.  The examiner noted that the Veteran's upper radicular group of nerves and middle radicular group of nerves were affected.

The Veteran reported that he is right hand dominant; as such, his radiculopathy of the left upper extremity will be rated under the minor ratings.

As noted, to warrant a higher rating of 30 percent for a minor extremity, the Veteran's radiculopathy must be classified as moderate.  Here, the evidence does not indicate the Veteran's radiculopathy is moderate.  During the October 2014 VA examination, the Veteran had mild pain, mild paresthesias/dysthesias, and mild numbness.   Muscle strength was not affected and there was no muscle atrophy.  Sensory and reflex examinations were also normal.  At no time has the Veteran's left upper extremity radiculopathy reflected symptomatology more closely approximating "moderate" incomplete paralysis.  Although the examiner's assessment of a "mild" impairment is not controlling, the Board is persuaded that it is in this case an apt descriptor of the Veteran's overall neurological loss, taking into account the totality of his complaints, together with the objective findings.  As such, the preponderance of the evidence is against the assignment of a rating higher than 20 percent for radiculopathy of the left upper extremity.

The Board notes that although the Veteran's middle radicular group of nerves is also affected, they all result in the same manifestations of left upper extremity radiculopathy, which are already contemplated by the current 20 percent rating for mild incomplete paralysis of the upper radicular group.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

E.  Entitlement to an Initial Rating Higher than 10 Percent for Radiculopathy of the Left Lower Extremity

The Veteran seeks entitlement to a rating higher than 10 percent for his radiculopathy of the left lower extremity.

Service connection for radiculopathy of the left lower extremity was established by a November 2014 rating decision, at which time a 10 percent rating was assigned, effective from July 2014.  

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8626.  Evaluations of 20 and 30 percent, respectively, are assigned for moderate and severe incomplete paralysis of anterior crural nerve.  A 40 percent rating is warranted for complete paralysis of the quadriceps extensor muscles.

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating, which may be assigned for neuritis not characterized by the aforementioned organic changes, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate, degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in October 2014, at which time he reported his lumbar spine pain radiates down his left leg to the knee, causing a tingling sensation.  Examination revealed there was no muscle atrophy, and strength testing was normal.  The left ankle reflex was absent.  Sensory examination revealed diminished light touch sensation of the upper anterior thigh and thigh/knee.  The examiner indicated that the Veteran had mild intermittent pain, moderate paresthesias/dysthesias, and mild numbness.  

As noted, to warrant a higher rating of 20 percent, the Veteran's radiculopathy must be classified as moderate.  Here, taking into account the totality of the Veteran's complaints, together with the objective findings, the Board is persuaded that the Veteran's disability is moderate.  As noted in the October 2014 VA examination, his left ankle reflex was absent, sensory examination was abnormal, and the Veteran had moderate paresthesias/dysthesias, along with mild pain and numbness.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence indicates that his disability is moderate in severity.  A higher rating of 30 percent is not warranted, however, as there is no evidence to support severe symptoms.  There is no muscle atrophy and strength testing was normal.  

In conclusion, based upon the above evidence, the Board finds an initial rating of 20 percent, but no higher, appropriately reflects the level of severity of the Veteran's radiculopathy of the left lower extremity. 

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, the Board finds the currently assigned Diagnostic Code the most appropriate.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression, as secondary to service-connected disabilities, is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a rating higher than 30 percent for sinusitis is denied.

Entitlement to a rating higher than 10 percent for peptic ulcer is denied.

Entitlement to an initial rating higher than 20 percent for radiculopathy of the left upper extremity is denied.

Entitlement to an initial rating of 20 percent, but no higher, for radiculopathy of the left lower extremity is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks entitlement to service connection for a mitral valve insufficiency, claimed as congenital heart disease and heart murmur, and to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disorder.  He also seeks entitlement to increased ratings for his degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine and residuals of a right knee injury. 

Service Connection for a Mitral Valve Insufficiency and Compensation Under 38 U.S.C.A. § 1151 for a Heart Disorder

In February 2016, the Board referred this case for an independent medical opinion, which was provided in August 2016.  A copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in response.  See 38 C.F.R. § 20.903 (2016); Thurber v. Brown, 5 Vet. App. 119 (1993).

The Veteran submitted additional evidence in the form of a statement.  The Veteran indicated that he did not waive RO consideration of the evidence and requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  See October 2016 Medical Opinion Response Form. 

Therefore, the case must be remanded to the RO for initial consideration of the additional evidence.  38 C.F.R. § 20.1304 (c) (2016).

Increased Ratings for the Cervical Spine, Lumbar Spine and Right Knee

The Veteran last had examinations for his cervical spine, lumbar spine and right knee in November 2014. 

The Board observes that a new precedential opinion that directly affects these issues was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The October 2014 examinations do not show compliance with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examinations to evaluate the severity of his 1) cervical spine disability, 2) lumbar spine disability, and 3) right knee disability.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion and the degree at which pain begins.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the cervical spine, lumbar spine, or right knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

3.  Review the Veteran's claims for entitlement to service connection for a mitral valve insufficiency, claimed as congenital heart disease and heart murmur, and to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disorder in light of all evidence of record, including the statement received at the Board in October 2016.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


